Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Rockie C. McDaniel
(O.L. File Number 4-09-40137-9),

Petitioner,
Vv.
The Inspector General
Docket No. C-10-327
Decision No. CR2157

Date: June 15, 2010

DECISION

I find that the Inspector General (I.G.) was authorized by section 1128(b)(4) of the Social
Security Act (Act) to exclude Petitioner, Rockie C. McDaniel, from participating in
Medicare, Medicaid, and all federal health care programs. Petitioner’s exclusion will
remain in effect until he regains his license as a registered nurse (RN) or advanced
registered nurse practitioner (ARNP) in the State of Kentucky.

I. Background

By letter dated December 31, 2009, the I.G. notified Petitioner that he was being
excluded from participation in Medicare, Medicaid, and all federal health care programs
pursuant to section 1128(b)(4) of the Act, 42 U.S.C. § 1320a-7(b)(4). By letter dated
January 6, 2010, Petitioner requested a hearing. Following a telephonic prehearing
conference and issuance of my Order of February 17, 2010, the I.G. filed a motion for
summary disposition and brief in support (I.G. Br.), accompanied by four exhibits (I.G.
Exs. 1-4). Petitioner filed an answer brief (P. Br.), accompanied by one exhibit (P. Ex.
1). The LG. filed a reply brief (I.G. Reply). In the absence of objection, I receive I.G.
Exs. 1-4 and P. Ex. 1 in evidence. Although offered the opportunity, Petitioner did not
file a response brief.
II. Issue

The only issue in this case is whether the I.G. is authorized to exclude Petitioner pursuant
to section 1128(b)(4)(A) of the Act. Petitioner acknowledges that if I find the LG. is
authorized to exclude him, the length of his exclusion is “a matter of the way the law is
written” and thus not unreasonable. P. Br. at 2.

Ill. Controlling Law

Section 1128(b)(4)(A) of the Act, 42 U.S.C. § 1320a-7(b)(4)(A), authorizes exclusion
from participation in Medicare, Medicaid, and all federal health care programs of any
individual or entity “whose license to provide health care has been revoked or suspended
by any State licensing authority . . . for reasons bearing on the individual’s or entity’s
professional competence, professional performance, or financial integrity.” The terms of
section 1128(b)(4)(A) are restated in similar regulatory language at 42 C.F.R.

§ 1001.501(a)(1).

An exclusion under section 1128(b)(4)(A) of the act is discretionary. If the I.G. exercises
his discretion to proceed, then the mandatory minimum period of exclusion to be imposed
“shall not be less than the period during which the individual’s or entity’s license to
provide health care is revoked, suspended, or surrendered... .” Act, section
1128(c)(3)(E) (42 U.S.C. § 1320a-7(c)(3)(E). Regulatory language at 42 C.F.R.

§ 1001.501(b)(1) echoes the statute.

The terms of 42 C.F.R. § 1001.2007(d) provide that in exclusion appeals:

When the exclusion is based on the existence of a criminal conviction or a civil

judgment imposing liability by [a] Federal, State or local court, a determination by
another Government agency, or any other prior determination where the facts were
adjudicated and a final decision was made, the basis for the underlying conviction,
civil judgment or determination is not reviewable and the individual or entity may
not collaterally attack it either on substantive or procedural grounds in this appeal.

IV. Findings and Conclusions

I make findings and conclusions to support my decision in this case. I set forth each
below as a separate heading.
3

1. The I.G. is authorized to exclude Petitioner pursuant to section 1128(b)(4) of
the Act.

Petitioner was a licensed RN and a registered ARNP in the State of Kentucky.’ The
Kentucky Board of Nursing (Nursing Board) initiated an investigation of Petitioner on
November 19, 2003, based on allegations indicating that Petitioner practiced outside the
scope of his ARNP registration and illegally prescribed controlled substances. As a result
of this investigation, and in order to protect the public, the Nursing Board entered an
order of immediate temporary suspension of Petitioner’s RN license and ARNP
registration. On July 7, 2005, the Nursing Board found that Petitioner had practiced as an
ARNP in violation of the order of temporary suspension. On December 14, 2005,
Petitioner surrendered his ARNP registration and signed an agreed order issued by the
Nursing Board to resolve the investigation and avoid a formal administrative hearing.
The Nursing Board approved the surrender on December 20, 2005. The agreed order
reinstated Petitioner’s RN license on a probationary basis, subject to certain conditions.
Petitioner specifically waived his right to hearing or appeal for any violation of the
conditions of the agreed order. LG. Ex. 2.

By letter dated February 18, 2009, the Nursing Board notified Petitioner that his RN
license was suspended (and noted that Petitioner had voluntarily surrendered his ARNP
registration on December 20, 2005) based on violations of four conditions of the agreed
order. The Nursing Board found that Petitioner had: failed to seek prior written approval
from the President of the Nursing Board, or his designee, by seeking employment as an
RN prior to completion of the first three years of practice required by the agreed order;
misrepresented to a potential employer facts relating to the terms and conditions of the
agreed order; did not appear for a meeting with his Nursing Board case manager on
January 8, 2009; and failed to submit written notification of a change in nursing
employment within 15 days of the event. The Nursing Board suspension prohibits
Petitioner from “engaging in the practice of nursing within the Commonwealth of
Kentucky for a period of at least four (4) years.” LG. Ex. 3.

There are two essential elements necessary to support an exclusion based on section
1128(b)(4)(A) of the Act. First, the I.G. must prove that the license to provide health care
of the individual to be excluded has been revoked or suspended by a state licensing
authority. Second, the I.G. must prove that the license was revoked or suspended for

' Kentucky statutes define ARNP practice as “the performance of additional acts by
registered nurses who have gained knowledge and skills . . . [which] include but [are] not
limited to prescribing treatment, drugs, devices and ordering diagnostic tests. Ky. REV.
STAT. ANN. § 314.011(8) (Michie 2004) (amended 2006 and 2007). Practitioners
allowed to engage in ARNP practice include nurse anesthetists, nurse midwives, clinical
nurse specialists and nurse practitioners. KY. REV. STAT. ANN. § 314.011(7) (Michie
2004) (amended 2006 and 2007). Petitioner’s RN license was a pre-requisite to obtaining
his ARNP registration.
4

reasons bearing on the individual’s professional competence, professional performance,
or financial integrity. Leonard R. Friedman, M.D., DAB No. 1281 (1991); Thomas I.
DeVol, Ph.D., DAB CR1652 (2007); Sherry J. Cross, DAB CR1575 (2007); Michele R.
Rodney, DAB CR1332 (2005); Edmund B. Eisnaugle, D.O., DAB CR1010 (2003);
Marcos U. Ramos, M.D., DAB CR788 (2001); Allison Purtell, M.D., DAB CR781
(2001).

The suspension of Petitioner’s RN license clearly satisfies the first element under section
1128(b)(4)(A), and Petitioner does not contest that his RN license was suspended by the
Nursing Board (or that he surrendered his ARNP registration to avoid a formal
disciplinary hearing as outlined in the agreed order). Further, he does not contest that the
Nursing Board had the authority to take action against his registration and license.
Instead, Petitioner asserts that he did not lose his RN license for reasons bearing on his
professional competence, professional performance, or financial integrity. Petitioner
specifically addresses each of the violations of the agreed order cited in the Nursing
Board’s February 18, 2009 letter in an attempt to show that they do not bear on his
professional competence, professional performance, or financial integrity.

First, Petitioner admits that he failed to get written approval from the Nursing Board prior
to seeking employment as an RN, which was a violation of the agreed order. However,
Petitioner asserts that this failure has nothing to do with his professional competence,
professional performance, or financial integrity. Petitioner asserts there is no allegation
of theft or financial misfeasance on his part. And he asserts that the terms professional
competence and professional performance “must mean his work as a nurse, whether he
was negligent in treating patients in some manner.” P. Br. at 3.

Next, Petitioner asserts that he did not misrepresent the terms of the agreed order to a
potential employer. He contends that he could lawfully administer medication “like any
other RN”, and the agreed order did not restrict him from administering medication. P.
Br. at 3-4.

Third, Petitioner admits that he failed to attend a monitoring meeting with the Nursing
Board. Petitioner asserts this was because he got the dates “mixed up.” Petitioner admits
this was a violation of the agreed order, but he argues it does not bear on his professional
competence, professional performance, or financial integrity. P. Br. at 4.

And finally, Petitioner admits he failed to notify the Nursing Board of a change of
employment within fifteen days of his being relieved of nursing duties by the employer
for whom he had worked for thirty-three months. While he agreed this failure violated
the agreed order, he maintains that it does not bear on his professional competence,
professional performance, or financial integrity. P. Br. at 4.

Petitioner also asserts that the surrender of his ARNP registration was an entirely separate
incident and the reasons for that surrender were not the reasons his RN license was
suspended. Petitioner notes that he surrendered his ARNP registration on December 20,
5
2005, but that the I.G. did not exclude him at that time. Petitioner notes that the I.G. cited
the decision in the case of Maureen Felker, DAB CR1110 (2003) in arguing for
Petitioner’s exclusion.? However, Petitioner asserts that the Felker case is different from
his, as Felker lost her license in part because she failed a licensure exam twice, which is
an indication of a lack of competence to practice social work. And Petitioner points out
that Felker held only one license and lost it. Petitioner lost his ARNP registration, but did
not lose his RN license until three years later. Petitioner asserts that the I.G. “basically
admits that the violations of the Agreed Order do not bear on Petitioner’s professional
competence or performance but relies on connecting the RN loss to the ARNP loss.” P.
Br. at 5-6. Petitioner notes the I.G.’s comment that Petitioner’s loss of his ARNP
registration was for reasons bearing on his professional competence or professional
performance, but that the ultimate loss of his RN license also related to his professional
competence or professional performance. P. Br. at 6.

Petitioner’s arguments are unavailing. The issue before me is not whether the suspension
of Petitioner’s RN license was explicitly for professional competence or professional
performance, or for some financial malfeasance. The issue is whether the suspension was
for reasons “bearing on” his professional competence, professional performance, or
financial integrity. Significantly, the Departmental Appeals Board (Board) has held that

[W]hen a health care license has been revoked for a violation of conditions placed
on the license, it is appropriate, in determining whether the revocation was for
reasons bearing on professional competence, professional performance or financial
integrity, to look at the reasons why conditions were placed on the license in the
first place. Those reasons resulted in the immediate basis for the license
revocation and are thus reasonably viewed as reasons for the license revocation.

Tracey Gates, R.N., DAB No. 1768 (2001); Roy Cosby Stark, DAB No. 1746, at 4
(2000). This reasoning applies in a license suspension action as well.

Thus, in evaluating whether the suspension of Petitioner’s license is related to
professional competence, professional performance, or financial integrity, I am obliged to
look both at the events surrounding the suspension of Petitioner’s ARNP registration and
then his RN license.

The I.G. asserts that the Nursing Board suspended Petitioner’s ARNP registration and RN
license for reasons bearing on his professional competence or professional performance,
but does not suggest that the Nursing Board’s action was for reasons bearing on

> Felker concerned a license surrender under section 1128(b)(4)(B) of the Act. Felker’s
social work license had been placed on probation. The licensing board determined to
revoke her probation for failure to comply with conditions of her probation, which
included twice failing to pass state license examinations and failing to pay mandated
restitution. The licensing board entered into a stipulation with Felker in which she
surrendered her license as a precondition for reapplying for a license later.
6

Petitioner’s financial integrity. IG. Br. at 6. For that reason, I do not address the issue of
financial integrity.

The I.G. notes that the Board has found that the plain meaning of the terms “professional
competence” and “professional performance” “encompasses the ability to practice a
licensed service with reasonable skill and safety.” Jerry D. Harrison, D.D.S., DAB No.
1365 (1992). Petitioner surrendered his ARNP registration because the Nursing Board
concluded, and Petitioner stipulated to, these facts: a physician with whom Petitioner had
a collaborative agreement provided him with forty-two controlled substance prescription
forms that the physician had pre-signed; the pre-signed prescription forms were to be
used for patients seen by Petitioner; Petitioner acknowledged that he used the forms to
prescribe controlled substances for patients; Petitioner asserted that he used the forms in
conjunction with the physician for patients who had established treatment plans; a
Nursing Board consultant reviewed the medical records of Petitioner’s patients and
opined that he did not meet the standard of care for an ARNP in the community in terms
of assessment, documentation of physical findings, diagnosis rendered, and prescribing of
medications; and Petitioner later practiced as an ARNP in direct violation of the Nursing
Board’s March 2, 2005 Order of Immediate Temporary Suspension. Not meeting the
standard of care for an ARNP certainly bears on Petitioner’s professional competence and
professional performance. I.G. Ex. 2.

The surrender of his ARNP registration and the suspension of his RN license are not, as
Petitioner would have it, entirely separate incidents. P. Br. at 5. Instead, there is a causal
link between Petitioner’s surrender of his ARNP registration and his license suspension.
The suspension of his RN license, as was the case with the final proceedings in the Felker
case, “sprang from findings of professional incompetence and poor performance.”
Maureen Felker, DAB CR1110. As a result of the surrender of his ARNP license, the
Nursing Board imposed requirements on Petitioner’s RN license. Petitioner’s nursing
practice would be monitored and evaluated for several years to give the Nursing Board
time to decide whether to fully reinstate his ARNP registration and RN license. I.G. Ex.
2, at 2-4. Petitioner understood he was subject to discipline if he violated these
conditions. He was on notice that any violation of the agreed order would be an
independent basis for the Nursing Board to impose discipline. Petitioner admittedly
violated these conditions. P. Br. at 3-4; P. Ex. 1. The I.G. notes that one violation, the
denial of any restriction on his ability to administer medications, conflicts with the agreed
order’s stipulation that he lost his ARNP registration in part because he was using pre-
signed prescription forms to prescribe controlled substances.? Moreover, not seeking

> Petitioner does assert that there is nothing in the agreed order restricting his
administration of medication and that he thus did not misrepresent facts to a potential
employer. P. Br. at 3-4. Petitioner, however, in the agreed order, waived the right to
appeal the Nursing Board’s findings of violation or non-compliance with regard to the
conditions and provisions of the agreed order and cannot now collaterally attack the
findings of the Nursing Board. I.G. Ex. 2, at 2; 42 C.F.R. § 1001.2007(d).
7

employment without written approval from the Nursing Board, missing — for no better
reason than carelessness — monitoring meetings after being notified of their dates, and
ailing to timely notify the Nursing Board of changes of employment, are unprofessional
actions for an ARNP or an RN, and bear on Petitioner’s professional performance.
Because they do, the second essential element is satisfied.

Finally, although the I.G. did not impose an exclusion when Petitioner’s ARNP
registration was suspended, that does not mean that I cannot consider the reasons why the
registration was suspended. Had the LG. done so, the Nursing Board’s decision to allow
Petitioner to practice as an RN with probationary restrictions would have been, as the LG.
notes, “null.” LG. Reply at 4. The passage of time between the agreed order and the
final order suspending Petitioner’s RN license does not, as the I.G. recognizes, negate the
relationship between the ARNP registration and the RN license, nor disprove that the
final proceedings sprang from findings made against Petitioner in the agreed order. LG.
Reply at 4, citing Felker, DAB CR1110, at 4.

2. Petitioner’s exclusion is reasonable as a matter of law.

While the LG. has discretion to exclude an individual pursuant to section 1128(b)(4) of
the Act, the LG. has no discretion in determining the term of that exclusion. Section
1128(c)(3)(E) of the Act provides than any exclusion imposed under section 1128(b)(4)
of the Act must be for no less than the period during which the excluded individual’s
license to provide health care is revoked, suspended, or surrendered. Since I have found
that the I.G. is authorized to exclude Petitioner pursuant to section 1128(b)(4) of the Act,
an exclusion coterminous with the period during which his license is suspended is
mandated by law.

V. Conclusion

The I.G.’s Motion for Summary Disposition must be, and it is, GRANTED. The LG. is
authorized to exclude Petitioner from participating in Medicare, Medicaid, and all federal
health care programs until he regains his RN license or ARNP registration in the State of
Kentucky.

/s/
Richard J. Smith
Administrative Law Judge

